Title: From George Washington to Henry Knox, 5 April 1793
From: Washington, George
To: Knox, Henry

 

Sir,
Mount Vernon 5th April 1793.

In addition to the several matters contained in my circular Letter to you before I left Philada which you were desired to take into consideration, I now submit to you (& the other Gentlemen to whom the above mentioned Letter was directed, and who you will now also consult) a request of the Society of Quakers to be permitted to make presents to the Indians at the proposed Treaty at Sandusky.
You will determine among yourselves as to the propriety of granting ⟨t⟩his request at all—& to what amount & of what kind of Articles they may present the Indians. The result of your united deliberations (as I am satisfied it will meet my approbation) you may communicate to the Society, as they may want to make some arrangements, in case their request should be granted, before the Commissioners depart for Sandusky.
On my way to this place I saw Capt. Barney at Baltimore who had just arrived from the Havanna—& says the day before he left that place, which I believe was the 10th ulto, advice had been received & generally believed, that our friend McGillivray was dead—& that Bowles who was sent to Spain had been hanged. Whether this news is true or not I am not authorised to say—tho’ Capt. Barney seems to entertain no doubt of the facts. Genl Posey, who is now with me, informs me he is ready to receive any instruction you may wish to give him, & desires to know how he is to be disposed of—I expected he had received your orders before this time to join the Main Army but as it is not the case, I hope you will without delay do this, or inform him what particular service he is destined, if any thing more advantageous was in contemplatn for him. I am &c.

George Washington


P.S. If Genl Posey is ordered to join the Main Army, he desires to be permitted to take Philadelphia in his way, in order to provide himself—with some necessaries, which he cannot conveniently procure elsewhere.


George Washington
